Citation Nr: 0323443	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin rash disability, 
including under the provisions of 38 U.S.C.A. § 1117 (West 
2002).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
December 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).   The case was 
previously before the Board in November 1999 at which time it 
was remanded for a VA examination.  The issue was back before 
the Board in April 2003 at which time the Board developed 
additional evidence which is addressed below.  


REMAND

In April 2003, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and a 
report of a July 2003 VA examination has been obtained as a 
result and is of record.  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  One reason for the Federal Circuit's ruling appears 
to be that the regulation in question allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration which was contrary 
to the appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
(West 2002).  Therefore, while the Board regrets further 
delay in connection with this appeal, in view of the Federal 
Circuit's holding the case must now be returned to the RO so 
that it may review the additional evidence as a preliminary 
matter.  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the report of the August 2002 VA 
examination which was obtained by the 
Board) and determine if the benefit 
sought can be granted.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




